AMDAHL, Chief Justice.
This is an appeal by Billy D. Slaughter, age 24, from an order of the Hennepin County District Court denying his petition for postconviction relief in the form of re-sentencing according to the Minnesota Sentencing Guidelines pursuant to Minn.Stat. § 590.01, subd. 3 (Supp.1981). We affirm.
This proceeding concerns a 5-year prison term imposed in 1979 after petitioner was convicted of burglary. Petitioner was released on parole in April of 1980, but his parole was revoked after he was convicted in 1981 of burglary and sentenced to a consecutive 5-year prison term.
The burglary offense is a severity level IV offense. If the Sentencing Guidelines had been in effect at the time of the offense, petitioner’s criminal history score at the time of sentencing in 1979 would have been two. The presumptive sentence for a severity level IV offense by a person with a criminal history score of two is 18 months stayed. Resentencing petitioner to the presumptive term would hasten petitioner’s release from prison by about 6 months.
Petitioner has a serious record of recidivism. Petitioner had the burden of overcoming that factor and proving that his resentencing to the presumptive term would not present a danger to the public and would not be incompatible with the welfare of society. The district court properly concluded that petitioner failed to meet *12this burden. State v. Champion, 319 N.W.2d 21 (Minn.1982).
Petitioner remains subject to the jurisdiction of the Commissioner of Corrections.
Affirmed.